  8:19-cr-00205-JMG-MDN Doc # 82 Filed: 11/19/20 Page 1 of 2 - Page ID # 374




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:19-CR-205

vs.                                          FINAL ORDER OF FORFEITURE

ANTONIO PHILLIP,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 76). On August 14, 2020, the Court entered a Preliminary
Order of Forfeiture (filing 71) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to possessing marijuana with intent to distribute in
violation of 21 U.S.C. § 841, and his admission of the forfeiture allegation
contained in the indictment. By way of the preliminary order of forfeiture, the
defendant's interest in $3,131 in United States currency was forfeited to the
United States. Filing 71.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on August 15, 2020, on an official Internet government forfeiture
site, www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 75) was filed on October 15, 2020. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
8:19-cr-00205-JMG-MDN Doc # 82 Filed: 11/19/20 Page 2 of 2 - Page ID # 375




   IT IS ORDERED:


   1.    The plaintiff's Motion for Final Order of Forfeiture (filing 76)
         is granted.


   2.    All right, title, and interest in and to the $3,131 in United
         States currency held by any person or entity are forever
         barred and foreclosed.


   3.    The currency is forfeited to the plaintiff.


   4.    The plaintiff is directed to dispose of the currency in
         accordance with law.


   Dated this 19th day of November, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
